Citation Nr: 1003394	
Decision Date: 01/22/10    Archive Date: 02/01/10	

DOCKET NO.  04-03 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for aortic 
valvular disease, rated as 50 percent disabling from January 
5, 1998, to May 7, 2001, and as 100 percent disabling from 
May 2001.   

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to the severity of 
service-connected disability prior to May  8, 2001.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant had about six weeks of active service from 
June 3, 1985, to July 19, 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of 
VARO in Waco, Texas.  That decision granted service 
connection for aortic valve disease and assigned a 50 percent 
disability rating, effective January 5, 1998, and an 
evaluation of 100 percent, effective May 8, 2001.  This was 
based on a determination that prior to service the disability 
was considered 10 percent disabling based on evidence that 
showed the appellant was not able to participate in school 
activities and had occasional fatigue due to a bicuspid 
aortic valve with multiple syncopal episodes.  Therefore, the 
60 percent rating that would have been assigned was reduced 
to 50 percent because of the 10 percentage evaluation 
assigned for the preservice disability picture.  

In November 2005, the Board affirmed the RO's decision.  The 
appellant then appealed the decision to the United States 
Court of Appeals for Veterans Claims (Court).  In 
August 2006, as a result of a Joint Motion for Remand, the 
Court remanded the claim to the Board for compliance with 
instructions set forth in the Joint Motion.  

In August 2007, the Board remanded the case for both 
procedural and substantive purposes.  The requested actions 
were accomplished and the case was returned to the Board for 
appellate review.  By decision dated in January 2009, the 
Board determined that from January 5, 1998, to May 7, 2001, 
the criteria for entitlement to an initial evaluation in 
excess of 50 percent for the Veteran's heart disorder had not 
been met and the criteria for an effective date prior to 
May 8, 2001, for the award of TDIU had also not been met.  
The appellant appealed that decision to the Court.  In a 
September 2009 Joint Motion for an order vacating and 
remanding the Board decision, the case was returned to the 
Board in order that the Board might set forth adequate 
reasons and bases for its findings and conclusions on all 
material issues of 


fact and law presented on the record.  The case is now before 
the Board for appellate review.  


FINDINGS OF FACT

1.  The medical evidence of record between January 5, 1998, 
and May 7, 2001, did not show definite enlargement of the 
heart, dyspnea on slight exertion, or definite signs of 
beginning congestive heart failure.  

2.  At no time prior to May 7, 2001, was the Veteran's heart 
condition manifested with symptoms in any way approaching 
chronic congestive heart failure.  Also, there was no showing 
during that time frame of an ejection fraction less than 
30 percent.  

3.  The aortic valvular disease is the Veteran's only 
service-connected disability.  

4.  The service-connected aortic valve disease reasonably 
precluded substantially gainful employment for the Veteran 
between January 5, 1998, and May 7, 2001.  


CONCLUSIONS OF LAW

1.  From January 5, 1998, to May 7, 2001, the criteria for 
entitlement to an initial evaluation in excess of 50 percent 
for the Veteran's valvular heart disease have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7000 (as in effect prior to January 1998); 
38 C.F.R. § 4.104, Diagnostic Code 7000 (2009).  

2.  The criteria for entitlement to a TDIU between January 5, 
1998, and May 7, 2001, are reasonably met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.155, 3.159, 3.400, 3.340, 3.341, 4.16, 4.18 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously-denied claim.  

In order to be consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claims; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

Based upon a complete grant of the claim with regard to TDIU, 
the Board finds there is no need to discuss in detail the 
various requirements of the VCAA with regard to this issue.  
With regard to the increased rating claim, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
clarified VA's notice applications in increased rating 
claims.  The Federal Circuit recently reversed the decision 
in Vazquez-Flores, however, finding that VA is not required 
to tailor § 5103(a) notice to individual Veterans or to 
notify them that they may present evidence showing the effect 
that worsening of the service-connected disability has on 
their employment and daily life for proper claims 
adjudication.  For an increased rating claim, § 5103(a) now 
requires that the Secretary notify claimants generally that, 
to substantiate a claim, they must provide, or ask the 
Secretary to obtain, medical or 

lay evidence demonstrating a worsening or increase in 
severity of the disability.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), referred to sub nom Vazquez-Flores v. 
Shinseki  580 F.3d 1270 (Fed. Cir. 2009) (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  The appeal for higher 
initial ratings, such as in this case, originates, however, 
from the grant of service connection for the disability.  
Consequently, Vazquez-Flores is not for application.  The 
Board notes that by communication dated in December 2007, the 
Veteran was provided with notice of the criteria required for 
evaluating aortic valve disease.  Further, he was provided 
with notice of what types of information and evidence he 
needed to submit to substantiate a claim for an earlier 
effective date.  

With regard to the duty to assist the Veteran in the 
development of his claims, this duty includes assisting him 
in the procurement of service treatment records and any other 
pertinent records.  38 U.S.C.A. § 5103A.  The Board finds 
that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 
(1993).  The claims file contains post service reports of VA 
and private treatment records.  Additionally, statements from 
the Veteran in support of his claims are of record.  Also, 
records from the Social Security Administration determination 
awarding the Veteran disability benefits have been obtained 
and associated with the claims file.  The Board notes that 
the claims file contains an October 2009 statement from the 
Veteran in which he indicated he had nothing further to 
submit.  He asked that readjudication of the case be 
accomplished immediately.  

In view of the foregoing, the Board finds that VA has 
fulfilled its duties to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  




Higher Initial Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based upon the average impairment in 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability is to be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2009); See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period for 
that issue for assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999), and Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In this case, the Veteran is claiming entitlement to a higher 
initial rating for his service-connected aortic valve 
disease, particularly between January 5, 1998, and May 7, 
2001.  The schedular criteria for rating heart disability 
were revised, effective January 12, 1998.  The prior version 
of the law will be considered here, as well as the current 
version.  

For the period prior to January 12, 1998, the heart disease 
was evaluated pursuant to Diagnostic Code 7000.  Under that 
code, a 60 percent evaluation was assigned for heart disease 
where the heart is definitely enlarged, with severe dyspnea 
on exertion, elevation of systolic blood pressure, or such 
arrhythmias as paroxysmal ventricular fibrillation or flutter 
or paroxysmal tachycardia; with more than light manual labor 
precluded.  

The maximum rating of 100 percent is for assignment when 
there is definite enlargement of the heart confirmed by X-ray 
study and clinically, with dyspnea on slight exertion, with 
rales, pretibial pitting at the end of the day or other 
definite signs of beginning congestive heart failure, and 
with more than sedentary employment being precluded.  In the 
alternative, a maximum 100 percent rating is for assignment 
for rheumatic heart disease as an active disease, with 
ascertainable cardiac manifestations, for a period of six 
months.  38 C.F.R. § 4.104, Code 7000.  

Effective January 12, 1998, the criteria for heart disease 
under Code 7000 underwent revision.  As revised, a 60 percent 
rating is authorized for valvular heart disease (including 
rheumatic heart disease) when there is more than one episode 
of acute congestive heart failure in the past year, or; 
workload of greater that three METs (metabolic equivalent) 
but not greater than five METs, results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fracture of 30 percent to 
50 percent.  

A 100 percent rating is for assignment during active 
infection with valvular heart disease after three months 
following cessation therapy for the active infection.  
Thereafter, with valvular heart disease (documented by 
findings such as physical examination and either 
echocardiogram, Doppler echocardiogram, or cardiac 
catheterization) resulting in:  Chronic congestive heart 
failure, or; workload of three METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 3.414, Code 7000.  

Note (2) to the revised code reflects that one MET is the 
energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 millimeters per kilogram of body weight 
per minute.  When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required 
for evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific findings, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  

Based upon review of the pertinent medical evidence of record 
dealing with the time frame between January 1998 and 
May 2001, the Board finds the preponderance of the evidence 
is against the claim of entitlement to an initial rating 
higher than 50 percent.  

The Board initially notes that by decision dated in 
February 2002, the Board found that the Veteran's valvular 
heart disease had preexisted service and was considered at 
10 percent disabling prior to service based on evidence that 
the appellant was not able to participate in school athletics 
and indication of fatigue due to bicuspid aortic valve with 
multiple syncopal episodes.  The preservice percentage of 
10 percent is then deducted before assigning any service-
connected evaluation less than 100 percent.  Accordingly, 
while the rating code in question (Code 7000) indicates a 
60 percent rating is in effect for the disability, with the 
subtraction of the 10 percent for the preexisting element, 
the rating assigned during the time frame in question was 
50 percent.  

The medical evidence of record during the time frame in 
question includes a report of hospitalization for one night 
in July 1997.  It was indicated that since discharge from 
service, the appellant had had two syncopal episodes.  One 
episode lasted one minute.  There was no loss of continence, 
no seizure activity, and no injury.  During the evaluation, 
telemetry revealed sinus rhythm.  Echocardiogram tracings 
showed a normal left ventricular function without wall motion 
or debility.  There was no evidence of left ventricular 
hypertrophy.  There were normal chamber sizes and the 
bicuspid aortic valve was at least 1.4 centimeters.  This was 
consistent with trivial aortic stenosis.  The condition at 
the time of discharge was described as good.  The appellant 
was to avoid strenuous activity for one week.  These findings 
do not indicate the presence of impairment so as to warrant 
the assignment of the maximum rating of 100 percent.  

An echocardiogram study in October 1997 showed a mildly 
enlarged left ventricle.  There was normal left ventricular 
contractile function and the ejection fraction was 
70 percent.  There was moderate aortic valve regurgitation 
secondary to what appeared to be degenerative changes of the 
aortic valve.  Again, the presence of symptoms so as to 
warrant the assignment of a 100 percent schedular rating were 

not shown.  A 100 percent rating, as noted above, is for 
assignment where there's left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  In this case, at 
the time of the aforementioned study left ventricular 
contractile function was described as normal.  The ejection 
fraction was reported to be 70 percent, a percentage much 
higher than the less than 30 percent indicated for a 
100 percent schedular rating.

An echocardiogram study in August 1998 continued to show mild 
left ventricular hypertrophy.  The examiner stated that 
overall left ventricular systolic function was normal.  There 
were thickened aortic cusps with moderate to severe aortic 
regurgitation and moderate aortic stenosis.  The examiner was 
not able to accurately assess aortic valve morphology on 
current study.  A review of these findings also indicates the 
assignment of the 50 percent evaluation was the proper one.  
The left ventricular hypertrophy was described as only mild 
in degree.  While there were thickened aortic cusps with 
moderate to severe aortic regurgitation and moderate aortic 
stenosis, overall left ventricular systolic function was 
described as essentially normal.  

Also of record is a September 1998 statement from a professor 
at a private medical facility.  He stated that results of the 
echocardiogram study done the previous month showed "some" 
problems with the aortic valve.  He stated there was a murmur 
and he was recommending that the appellant see a cardiologist 
to determine what exactly was going on.  He acknowledged that 
in the past valve replacement had been considered, but stated 
"I'm not certain you're at that point yet."  There was no 
sense of urgency in his comments.  The statement from the 
professor is not such as would indicate the presence of 
totally incapacitating symptomatology so as to warrant the 
assignment of a 100 percent schedular rating.  

Also of record is the report of a case assessment form dated 
in August 1999.  The Veteran was seen by a private physician 
who referred to an allegation of limitations secondary to 
syncopal episodes.  It was stated there was no evidence of 
congestive heart failure on examination.  The diagnosis of 
bicuspid aortic valve was described as resulting in nonsevere 
impairment.  

Again, no findings were reported that would warrant the 
assignment of a higher schedular rating.  It was specifically 
stated there was no evidence of congestive heart failure at 
that time.  The bicuspid aortic valve that was diagnosed was 
described as not resulting in severe impairment, but rather 
in nonsevere impairment.  

Additional evidence quotes the report of an electrocardiogram 
study done by a heart physician in October 1999.  An overall 
ejection fraction of 48 percent was recorded.  The mitral 
valve showed only mild diastolic dysfunction.  The aortic 
valve appeared normal.  Examination of the aortic valve with 
a two-dimensional study showed possible bicuspid aortic 
valve.  However, this was hard to visualize.  Slight 
regurgitation was seen on Doppler study.  The study also 
showed the septum and the left ventricular posterior wall 
thickness were normal.  Left ventricular diastolic dimension 
appeared to be increased.  The conclusions were probable 
bicuspid aortic valve; moderate aortic insufficiency, "but no 
significant gradient across the aortic valve is identified."  

Again, the aforementioned findings are not indicative of such 
impairment that would warrant the assignment of a 100 percent 
schedular rating.  Only moderate aortic insufficiency was 
indicated, and it was specifically stated there was no 
significant gradient across the aortic valve.  Also, the 
overall ejection fraction at that time was 48 percent.  This 
is in excess of the less than 30 percent which is indicative 
of severe incapacity warranting a higher schedular rating.  

The evidence also includes a March 2000 statement from a 
private physician who reported that he reviewed the 
appellant's service medical records back to 1981 at which 
time the appellant was found to have bicuspid aortic valve, 
left ventricular dysfunction, and moderately severe mitral 
valve prolapse.  The physician stated the appellant came in 
20 years later with more symptoms suspicious of worsening of 
the aortic valve function.  

The record shows during the relevant time frame, the Veteran 
complained on periodic occasions of symptoms that included 
swollen ankles, fatigue, difficulty sleeping, shortness of 
breath, and increased urinary frequency.  The Board 
acknowledges the appellant's various complaints.  However, in 
comparing the complaints to the objective observations made 
by skilled professionals at the times of the periodic visits 
for evaluation referred to above, the Board finds the latter 
to be more probative.  The appellant was evaluated and 
underwent various tests and studies and these did not reflect 
that his subjective complaints were accompanied by objective 
findings indicative of congestive heart failure or other 
impairment so as to warrant the assignment of a total 
schedular rating.  The Board notes these various complaints 
were addressed by the examiners, but the objective findings 
were not such as would indicate the assignment of a total 
schedular rating.  The Board also notes the assignment of a 
60 percent rating recognizes there is significant impairment.  
However, there simply was not shown to be such incapacitating 
impairment to be considered equivalent of congestive heart 
failure or other impairment so as to warrant a total 
schedular rating during the time period in question.  For 
example, the appellant's METs numbers were consistently 
higher than the 30 percent required for a 100 schedular 
evaluation and there was no indication of congestive heart 
failure made by any health care professional at any time 
during the time frame in question.  The Board, in evaluating 
the criteria for the rating to be assigned, finds that a 
higher initial rating at any time during the appeal period is 
not in order.  The 50 percent rating assigned for the degree 
of impairment provided more than adequate compensation for 
the Veteran's disability picture during that time frame.  


TDIU

A total rating based on unemployability due to service-
connected disability may be granted if the service-connected 
disability precludes the appellant from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  

The essential inquiry is "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  
38 C.F.R. § 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420 (1999).  A TDIU claim is an alternative way to 
obtain a total disability rating without recourse to a 
100 percent evaluation under the rating schedule.  

As indicated above, the Veteran is in receipt of service 
connection for aortic valvular disease with an evaluation of 
50 percent.  He is not service connected for any other 
disability.  The Board has determined above that the heart 
disease does not warrant a 100 percent schedular rating.  The 
Board now turns to whether the heart disease was so 
incapacitating during the time frame between January 5, 1998, 
and May 7, 2001, that the Veteran was precluded from 
obtaining and maintaining substantially gainful employment 
consistent with his education and occupational experience.  

The pertinent evidence of record with regard to TDIU includes 
a February 1999 communication from an individual with a 
security company indicating the appellant was employed at 
that company and was currently working 32 hours a week.  
However, the appellant has claimed that he stopped working in 
early 1999.  Also, a Social Security record reflects that he 
earned less than $3,000 in 1999 and had no income in either 
2000 or 2001.  

Also, the Board is aware that the Social Security 
Administration has determined that the Veteran is entitled to 
disability benefits because of the severity of his heart 
disorder.  While this determination is not determinative, it 
is pertinent and has been duly considered.  

The record reflects the appellant expressed various 
subjective complaints throughout the appeal period.  He was 
found to have some degree of aortic insufficiency on at least 
one occasion and on another occasion he was told to avoid 
strenuous activity for a time.  On another medical visit 
during the appeal period, while there was no evidence of 
congestive heart failure, the physician referred to 

the appellant having limitations secondary to syncope.  The 
appellant's subjective complaints during the time frame and 
the impairment attributable to the objective findings are 
sufficient, particularly with resolution of reasonable doubt 
in the appellant's favor, to find that he was precluded from 
gainful employment during the time frame in question.  The 
Board finds that the benefit of the doubt rule is for 
application and the claim for TDIU is granted.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  


ORDER

Prior to May 8, 2001, an initial evaluation in excess of 
50 percent for the Veteran's valvular heart disease is 
denied.  To this extent, the appeal is denied.  

An effective date of January 5, 1998, for the award of TDIU 
is granted.  To this extent, the appeal is allowed.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


